Caldwell, J.
Hendrickson, as next friend of Addie R. May, a minor eighteen years of age, filed this bill in the County Court of Roane County, against Mayton, her guardian, to surcharge and falsify the latter’s final settlement in that Court. The defendant demurred to the bill for lack of jurisdiction in that Court to consider and determine such a matter. The demurrer was overruled, and, by special leave, the defendant appealed.
*81The action of the lower Court was erroneous. County Courts in this State have no jurisdiction to surcharge and falsify the final settlement of guardians made therein. Such jurisdiction belongs to Chancery Courts alone under our law. Roy v. Giles, 4 Bax., 535; Pickens v. Bivens, 4 Heis., 229.
Reverse, sustain demurrer, and dismiss bill at complainant’ s cost.